DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 6, and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 5,461,545 to Leroy et al. (hereinafter Leroy).
With respect to Claim 1, Leroy discloses a package (e.g., encapsulated electronic components) (Leroy, Figs. 1, 5, Col. 1, lines 11-15; lines 44-67; Col. 2, lines 1-3, lines 31-67; Col. 3, lines 1-67; Col. 4, lines 1-16) comprising:
       a first package component (e.g., 50) (Leroy, Figs. 1, 5, Col. 2, lines 50-63);
       a second package component (e.g., 10) (Leroy, Figs. 1, 5, Col. 2, lines 36-63) and a third package component (e.g., 11) bonded to a top surface of the first package component (e.g., 50);
        a first encapsulant (e.g., organic compound 30 filling interstices between components 10 and 11, and the substrate 50) (Leroy, Figs. 1, 5, Col. 3, lines 2-12) comprising:
       a first portion continuously extending from the top surface of the first package component (e.g., 50) to bottom surfaces of the second package component (e.g., 10) and the third package component (e.g., 11); and
      a second portion between the second package component (e.g., 10) and the third package component (e.g., 11), wherein the first portion and the second portion are formed of a same material, and wherein the second portion extends to a top surface level of the second package component; and
        a second encapsulant (e.g., 40/60) (Leroy, Figs. 1, 5, Col. 3, lines 13-36) between the second package component (e.g., 10) and the third package component (e.g., 11), wherein the second encapsulant (e.g., 40/60) comprises:
             a first straight sidewall and a second straight sidewall opposite to each other,
wherein the first straight sidewall and the second straight sidewall are in contact with sidewalls of the second portion of the first encapsulant (30) (Leroy, Figs. 1, 5) to form a first vertical interface and a second vertical interface, respectively; and
a bottom surface (e.g., a bottom surface of the hermetic layer 40) (Leroy, Figs. 1, 5, Col. 3, lines 13-36) connecting the first straight sidewall to the second straight sidewall, wherein the bottom surface is in contact with an additional top surface of the first encapsulant (30).
Regarding Claim 3, Leroy discloses the package of claim 1. Further, Leroy discloses the package, wherein both of the first portion and the second portion are formed of an underfill (e.g., organic compound 30 filling interstices between components 10 and 11, and the substrate 50) (Leroy, Figs. 1, 5, Col. 3, lines 2-12).
Regarding Claim 6, Leroy discloses the package of claim 1. Further, Leroy discloses the package, wherein the bottom surface of the second encapsulant (40/60) (Leroy, Figs. 1, 5, Col. 3, lines 13-36) is parallel to the top surface of the first package component (50) (Leroy, Figs. 1, 5, Col. 2, lines 50-63).
Regarding Claim 7, Leroy discloses the package of claim 1. Further, Leroy discloses the package, wherein an entirety of the first encapsulant (e.g., organic compound 30 filling interstices between components 10 and 11, and the substrate 50) (Leroy, Figs. 1, 5, Col. 3, lines 2-12) is formed of a homogeneous material, and wherein the first encapsulant (30) and the second encapsulant (40/60) (Leroy, Figs. 1, 5, Col. 3, lines 13-36) are formed of different materials.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0211885 to Choi in view of Leroy (US Patent No. 5,461,545).
With respect to Claim 1, Choi discloses a package (stacked semiconductor package) (Choi, Figs. 56-57, ¶0039-¶0048, ¶0120-¶0123, ¶0189-¶0191) comprising:
       a first package component (e.g., 620) (Choi, Figs. 56-57, ¶0039-¶0048, ¶0190-¶0191, ¶0182);
        a second package component (e.g., a first semiconductor chip 630a) (Choi, Figs. 56-57, ¶0190, ¶0182) and a third package component (e.g., a second semiconductor chip 630a) bonded to a top surface of the first package component (e.g., 620);
        a first encapsulant (e.g., an underfill member 651 as the underfill 151a in Fig. 23) (Choi, Figs. 56-57, ¶0190, ¶0121, ¶0123) comprising:
       a first portion continuously extending from the top surface of the first package component (e.g., 620) to bottom surfaces of the second package component (e.g., the first chip 630a) and the third package component (e.g., the second chip 630a); and
      a second portion between the second package component (e.g., the first chip 630a) and the third package component (e.g., the second chip 630a), wherein the first portion and the second portion are formed of a same material; and
        a second encapsulant (e.g., a molding member 652, as lateral side molding member 152a in Fig. 23) (Choi, Figs. 56-57, ¶0190, ¶0123) between the second package component (e.g., the first chip 630a) and the third package component (e.g., the second chip 630a), wherein the second encapsulant (e.g., 652) comprises:
a first straight sidewall and a second straight sidewall opposite to each other; and
a bottom surface connecting the first straight sidewall to the second straight sidewall, wherein the bottom surface is in contact with an additional top surface of the first encapsulant (e.g., a top surface of the first encapsulant 651 between the first chip 630a and the second chip 630a is interpreted as an additional top surface of the first encapsulant 651).
Further, Choi does not specifically disclose that the second portion extends to a top surface level of the second package component, wherein the first straight sidewall and the second straight sidewall are in contact with sidewalls of the second portion of the first encapsulant to form a first vertical interface and a second vertical interface, respectively.
However, Leroy teaches hermetic encapsulation of electronic components (Leroy, Figs. 1, 5, Col. 1, lines 11-15; lines 44-67; Col. 2, lines 1-3, lines 31-67; Col. 3, lines 1-67; Col. 4, lines 1-16), wherein a package comprising a first encapsulant (e.g., 30, organic compound) (Leroy, Figs. 1, 5, Col. 2, lines 64-67; Col. 3, lines 1-12) comprising a first portion continuously extending from the top surface of the first package component (e.g., 50) to bottom surfaces of the second package component (e.g., 10) (Leroy, Figs. 1, 5, Col. 2, lines 36-63) and the third package component (11); and a second portion between the second package component (10) and the third package component (11), wherein the first portion and the second portion are formed of a same material, and wherein the second portion (30) extends to a top surface level of the second package component (10); and a third portion (e.g., organic compound 30 filling interstices between components 10 and 11, and the substrate 50) (Leroy, Figs. 1, 5, Col. 3, lines 2-12), wherein the third portion further extends directly underlying the first die (10) and the second die (11), and is in physical contact with the conductive feature (e.g., 12); and a second encapsulant (40/60) (Leroy, Figs. 1, 5, Col. 3, lines 13-36) between the second package component (10) and the third package component (11), wherein the second encapsulant (40/60) comprises: a first straight sidewall and a second straight sidewall opposite to each other, wherein the first straight sidewall and the second straight sidewall are in contact with sidewalls of the second portion of the first encapsulant (30) to form a first vertical interface and a second vertical interface, respectively, and a bottom surface connecting the first straight sidewall to the second straight sidewall, wherein the bottom surface is in contact with an additional top surface of the first encapsulant (30).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the package of Choi by forming encapsulation of the electronic components including a first encapsulant and a second encapsulant as taught by Leroy to have a package comprising a first encapsulant, wherein the second portion extends to a top surface level of the second package component, and wherein second encapsulant comprises: the first straight sidewall and the second straight sidewall are in contact with sidewalls of the second portion of the first encapsulant to form a first vertical interface and a second vertical interface, respectively in order to provide improved package with hermetic encapsulation which does not allow gases and water vapor to pass through (Leroy, Col. 1, lines 11-15; lines 44-67; Col. 2, lines 1-3; Col. 4, lines 3-6).
Regarding Claim 2, Choi in view of Leroy discloses the package of claim 1. Further, Choi discloses the package, wherein the first straight sidewall (Choi, Figs. 56-57, ¶0190, ¶0123) and the second straight sidewall are parallel to each other.
Regarding Claim 3, Choi in view of Leroy discloses the package of claim 1. Further, Choi discloses the package, wherein both of the first portion and the second portion are formed of an underfill (e.g., an underfill member 651 as the underfill 151a in Fig. 23) (Choi, Figs. 56-57, ¶0190, ¶0121, ¶0123).
Regarding Claim 4, Choi in view of Leroy discloses the package of claim 1. Further, Choi discloses the package, wherein the first encapsulant (e.g., encapsulant 651) (Choi, Figs. 56-57, ¶0190, ¶0121, ¶0123) continuously extends from a first region to a second region, wherein the first region is between the first package component (e.g., 620) and the second package component (e.g., the first chip 630a), and the second region is between the first package component (e.g., 620) and the third package component (e.g., the second chip 630a).  
Regarding Claim 5, Choi in view of Leroy discloses the package of claim 1. Further, Choi discloses the package, wherein the first encapsulant (e.g., an underfill member 651 as the underfill 151a in Fig. 23) (Choi, Figs. 56-57, ¶0190, ¶0121, ¶0123) is free from interfaces between the first portion and the second portion.  
Regarding Claim 6, Choi in view of Leroy discloses the package of claim 1. Further, Choi discloses the package, wherein the bottom surface of the second encapsulant (e.g., 652) (Choi, Figs. 56-57, ¶0190, ¶0123) is parallel to the top surface of the first package component (e.g., 620).  
Regarding Claim 7, Choi in view of Leroy discloses the package of claim 1. Further, Choi discloses the package, wherein an entirety of the first encapsulant (e.g., encapsulant 651) (Choi, Figs. 56-57, ¶0190, ¶0121, ¶0123) is formed of a homogeneous material, and wherein the first encapsulant (e.g., 651) (Choi, Figs. 56-57, ¶0190, ¶0121, ¶0123) and the second encapsulant (e.g., 652) (Choi, Figs. 56-57, ¶0190, ¶0123) are formed of different materials.
Regarding Claim 8, Choi in view of Leroy discloses the package of claim 7. Further, Choi discloses the package, wherein the first encapsulant (e.g., encapsulant 651) (Choi, Figs. 56-57, ¶0190, ¶0121, ¶0123) comprises an underfill, and the second encapsulant (e.g., 652) comprises a molding compound.
Regarding Claim 9, Choi in view of Leroy discloses the package of claim 1. Further, Choi discloses the package, wherein the first package component (e.g., 620) (Choi, Figs. 56-57, ¶0039-¶0048, ¶0190-¶0191, ¶0182) comprises an interposer, and the second package component (e.g., the first chip 630a) and the third package component (e.g., the second chip 630a) comprise device dies.
Regarding Claim 21, Choi in view of Yu discloses the package of claim 3. Further, Choi discloses the package, wherein the first portion (e.g., encapsulant 651 between the top surface of the first package component to bottom surfaces of the second package component and the third package component) (Choi, Figs. 56-57, ¶0190, ¶0121, ¶0123) and the second portion (e.g., encapsulant 651 between the second package component and the third package component) are free from interfaces in between.
Claims 1, 3-5, 9, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0167079 to Pu et al. (hereinafter Pu) in view of Leroy (US Patent No. 5,461,545).
With respect to Claim 1, Pu discloses a package (e.g., multi-chip module with molded underfill) (Pu, Figs. 2C-2D, ¶0024-¶0028, ¶0033-¶0045) comprising:
       a first package component (e.g., 210) (Pu, Figs. 2C-2D, ¶0034, ¶0036);
        a second package component (e.g., a second semiconductor chip 220) (Pu, Figs. 2C-2D, ¶0034, ¶0036) and a third package component (e.g., a third semiconductor chip 230) bonded to a top surface of the first package component (e.g., 210);
        a first encapsulant (e.g., an underfill 270) (Pu, Figs. 2C-2D, ¶0042, ¶0043) comprising:
       a first portion continuously extending from the top surface of the first package component (e.g., 210) to bottom surfaces of the second package component (e.g., 220) and the third package component (e.g., 230); and
      a second portion between the second package component (e.g., 220) and the third package component (e.g., 230), wherein the first portion and the second portion are formed of a same material, and wherein the second portion extends to a top surface level of the second package component (220).        
Further, Pu does not specifically disclose a second encapsulant between the second package component and the third package component, wherein the second encapsulant comprises: a first straight sidewall and a second straight sidewall opposite to each other, wherein the first straight sidewall and the second straight sidewall are in contact with sidewalls of the second portion of the first encapsulant to form a first vertical interface and a second vertical interface, respectively; and a bottom surface connecting the first straight sidewall to the second straight sidewall, wherein the bottom surface is in contact with an additional top surface of the first encapsulant.
However, Leroy teaches hermetic encapsulation of electronic components (Leroy, Figs. 1, 5, Col. 1, lines 11-15; lines 44-67; Col. 2, lines 1-3, lines 31-67; Col. 3, lines 1-67; Col. 4, lines 1-16), wherein a package comprising a first encapsulant (e.g., 30, organic compound) (Leroy, Figs. 1, 5, Col. 2, lines 64-67; Col. 3, lines 1-12) comprising a first portion continuously extending from the top surface of the first package component (e.g., 50) to bottom surfaces of the second package component (e.g., 10) (Leroy, Figs. 1, 5, Col. 2, lines 36-63) and the third package component (11); and a second portion between the second package component (10) and the third package component (11), wherein the first portion and the second portion are formed of a same material, and wherein the second portion (30) extends to a top surface level of the second package component (10); and a third portion (e.g., organic compound 30 filling interstices between components 10 and 11, and the substrate 50) (Leroy, Figs. 1, 5, Col. 3, lines 2-12), wherein the third portion further extends directly underlying the first die (10) and the second die (11), and is in physical contact with the conductive feature (e.g., 12); and a second encapsulant (40/60) (Leroy, Figs. 1, 5, Col. 3, lines 13-36) between the second package component (10) and the third package component (11), wherein the second encapsulant (40/60) comprises: a first straight sidewall and a second straight sidewall opposite to each other, wherein the first straight sidewall and the second straight sidewall are in contact with sidewalls of the second portion of the first encapsulant (30) to form a first vertical interface and a second vertical interface, respectively, and a bottom surface connecting the first straight sidewall to the second straight sidewall, wherein the bottom surface is in contact with an additional top surface of the first encapsulant (30).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the package of Pu by forming encapsulation of the electronic components including a first encapsulant and a second encapsulant as taught by Leroy to have a second encapsulant between the second package component and the third package component, wherein the second encapsulant comprises: a first straight sidewall and a second straight sidewall opposite to each other, wherein the first straight sidewall and the second straight sidewall are in contact with sidewalls of the second portion of the first encapsulant to form a first vertical interface and a second vertical interface, respectively; and a bottom surface connecting the first straight sidewall to the second straight sidewall, wherein the bottom surface is in contact with an additional top surface of the first encapsulant in order to provide improved package with hermetic encapsulation which does not allow gases and water vapor to pass through (Leroy, Col. 1, lines 11-15; lines 44-67; Col. 2, lines 1-3; Col. 4, lines 3-6).
Regarding Claim 3, Pu in view of Leroy discloses the package of claim 1. Further, Pu discloses the package, wherein both of the first portion and the second portion are formed of an underfill (e.g., 270) (Pu, Figs. 2C-2D, ¶0042, ¶0043).
Regarding Claim 4, Pu in view of Leroy discloses the package of claim 1. Further, Pu discloses the package, wherein the first encapsulant (e.g., 270) (Pu, Figs. 2C-2D, ¶0042, ¶0043) continuously extends from a first region to a second region, wherein the first region is between the first package component (e.g., 210) and the second package component (e.g., 220), and the second region is between the first package component (e.g., 210) and the third package component (e.g., 230).  
Regarding Claim 5, Pu in view of Leroy discloses the package of claim 1. Further, Pu discloses the package, wherein the first encapsulant (e.g., 270) (Pu, Figs. 2C-2D, ¶0042, ¶0043) is free from interfaces between the first portion and the second portion.  
Regarding Claim 9, Pu in view of Leroy discloses the package of claim 1. Further, Pu discloses the package, wherein the first package component (e.g., 210) (Pu, Figs. 2C-2D, ¶0034, ¶0036) comprises an interposer, and the second package component (e.g., 220) and the third package component (e.g., 230) comprise device dies.
Regarding Claim 21, Pu in view of Yu discloses the package of claim 3. Further, Pu discloses the package, wherein the first portion (e.g., 270) (Pu, Figs. 2C-2D, ¶0042, ¶0043) and the second portion are free from interfaces in between.
Allowable Subject Matter
Claims 11 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The search of the prior art does not disclose or reasonably suggest forming a package comprising a molding compound in a gap between the first device die and the second device die bonded to a top surface of the interposer, wherein the molding compound comprises vertical edges and a bottom surface connecting to the vertical edges, and wherein the bottom surface is in physical contact with the underfill and a top surface of the first device die in combinations with other claim limitations as required by claim 11.
The search of the prior art does not disclose or reasonably suggest forming a package comprising a first device die comprising a first top surface and a second top surface lower than the first top surface, and a molding compound between the first device die and the second device die bonded to an interposer, wherein the molding compound comprises sidewalls and a bottom surface over and contacting the second  top surface of the first device die and a third second top surface of the second device die in combinations with other claim limitations as required by claim 17.
The dependent claims 12-16 and 18-20 are allowable by virtue of the dependence upon the claims 11 and 17.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891